Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on March 18th, 2021, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 8 and 15 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is March 19th, 2020.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 03/18/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.
ALLOWABLE DEPENDENT CLAIMS
5. 	Claims 4, 11 and 18 are objected to as being dependent upon respective rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and all the intervening claim(s).
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
6.	Whoever invents or discovers any new and useful process, machine, manufacture, or  composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Claim 1 drawn to program logic itself. Claim 1 for instance recites “A processor comprising: an interface; and 5one or more execution units configured to:” are program or software logic; thus, recited claim as a whole expressly indicates that the claimed inventive “processor” and “interface” are nothing but computer instruction, not any physical entity. Therefore, ordinary skill in the art would interpret such limitation as a plurality of intangible software instructions are developed in a third party software developing environment and said software is implemented over applications stored in a database of cloud network system. Accordingly, the claimed system can be interpreted as software per se which is program logic, and not consists of any physical entity to implement the said system thereon. Program logic can be computer software alone. Data structures, software interfaces, and similar computer software are intangible abstractions with no inherent physical structure. Because they lack physical structure, program logics do not fall within one of the four statutory categories of invention (See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035).
Claims 2-7 contains similar deficiencies as dependent from claim 1; therefore, rejected for same reason(s).
Examiner suggests, in claims 18 and 20 for example,
- … A non-transitory computer readable storage medium storing a logical processor and an interface … or,
- … A computer readable storage memory storing a logical processor and an interface … - -; or, 
A [processor] physical central processing unit (CPU) comprising: an interface; and 5one or more execution units configured to:.
  


Specification
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: 
Claims 1, 8 and 15 recite limitations i.e. "specification of a pipeline state"; however, the originally filled disclosure fails to provide adequate information regarding this claimed phrase “specification of a pipeline state”. The question is what “pipeline states specification” are? The term “specification of a pipeline state” significantly influence or shape up each limitation it appears-in in the claims listed above; however, there is no clear definition in regards to said “pipeline states specification”. The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). In order to satisfy the enablement requirement, the specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation.
Also, although the specification need not teach what is well known in the art, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not known in the art. The Federal Circuit has stated that “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)).
 Therefore, the applicant is suggested to make appropriate amendment to the disclosure to present clear support or antecedent basis for the terms appeared in the said claim; however, no new matter should be introduced.   
Claim Rejections – 35 USC §102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10. 	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (US Patent Application Publication No. 2010/0141678 A1 -herein after Woo).
Per claim 1:
Woo discloses:
A processor ( at least see ¶[0005] - a graphics processor) comprising: 
an interface (At least see FIG. 2[Wingdings font/0xE0]240 interface unit); and 
5one or more execution units (At least see ¶[0091] - one or more modules of computer program instructions encoded on a tangible computer readable medium for execution by, or to control the operation of, data processing apparatus) configured to: 
receive, via the interface, one or more shader programs and a specification of a pipeline state (At least see ¶[0005] - graphics processor includes a shader pipeline in communication with the fixed pipeline code generator; also see ¶[0029] Several versions of the OpenGL ES specification are available. For example, OpenGL ES 1.0 is drawn up against the OpenGL 1.3 specification); 
create an application programming interface (API) construct based on the one or more shader programs and the specification of the pipeline 10state (At least see ¶[0005] - graphics processor includes a fixed pipeline code generator to convert an application programming interface (API) supporting a fixed pipeline into first microcodes, and a shader pipeline code generator to convert an API supporting a programmable pipeline into second microcodes); and 
compile the API construct to create machine-level instructions for generating pixels to be displayed (At least see ¶[0007] - shader pipeline may comprise a vertex shader and a fragment shader (pixel shader). The fixed pipeline code generator may comprise a state unit to parse an attribute of an object of the received input API and output state information based on the attribute [emphasis added]).  

Per claim 2: 
Woo discloses:
machine-level instructions 15correspond to a graphics pipeline (At least see ¶[0036] - fragment shader, also known as a pixel shader, can calculate the color of individual fragments (or pixels). The input to this stage comes from the rasterizer, which fills in the polygons being sent through the graphics pipeline), and 
wherein the processor is further configured to: generate resource utilization statistics based on a compiled version of the API construct (At least see ¶[0048] - determined that the received API supports a programmable pipeline, the API selector 310 sends the programmable pipeline supporting API to the shader pipeline code generator 340); and 
generate a user interface (UI) to display the machine-level instructions and the resource utilization stati  stics (At least see ¶[0037] - fragment shader 130 performs processing such as texture calculation (i.e., computation, operation) or color toning. An output of the fragment shader 130 is sent to a frame buffer 140 so as to be processed for a display).  

Per claim 3: 
Woo discloses:
generate the UI to display a correlation between the machine-level instructions and shader source code (At least see ¶[0010] - converting an application programming interface (API) supporting a fixed pipeline into first microcodes recognizable by a shader supporting a programmable pipeline, and processing the microcodes to process 3D graphics).  

Per claim 5: 
Woo discloses:
generate the UI to allow a user to edit the specification of the pipeline state (At least see ¶[0057] - state unit 331 changes a state based on a user defined attribute with a finite state machine).  

Per claim 6: 
Woo discloses:
5convert the specification of the pipeline state from a first format to a second format different from the first format (At least see ¶[0070] - microcodes recognizable by the shader pipeline 360 may have a 64-bit format. The types of instructions associated with the microcodes may be divided).  

Per claim 7: 
Woo discloses:
create the API construct from the pipeline state in the seb  cond format and the one or 10more shader programs, and wherein the second format is a textual representation (At least see ¶[0071] FIG. 6 illustrates an example format of the 64-bit microcodes for the ordinary operation, and FIG. 7 illustrates an example format of the 64-bit microcode for the flow control; also see Table 1 with associated text).  

Per claim 8: 
Woo discloses:
A method (At least see ¶[0085] FIG. 11 is an example flow chart illustrating a graphic processing method according to an embodiment of the present specification) comprising: 
receiving, by a processor, one or more shader programs and a specification of a pipeline state (At least see ¶[0005] - graphics processor includes a shader pipeline in communication with the fixed pipeline code generator; also see ¶[0029] Several versions of the OpenGL ES specification are available. For example, OpenGL ES 1.0 is drawn up against the OpenGL 1.3 specification); 
15creating an application programming interface (API) construct based on the one or more shader programs and the specification of the pipeline state (At least see ¶[0005] - graphics processor includes a fixed pipeline code generator to convert an application programming interface (API) supporting a fixed pipeline into first microcodes, and a shader pipeline code generator to convert an API supporting a programmable pipeline into second microcodes); and
compiling the API construct to create machine-level instructions for generating pixels to be displayed (At least see ¶[0007] - shader pipeline may comprise a vertex shader and a fragment shader (pixel shader). The fixed pipeline code generator may comprise a state unit to parse an attribute of an object of the received input API and output state information based on the attribute [emphasis added]).  

20 Per claim 9: 
Woo discloses:
machine-level instructions 15correspond to a graphics pipeline (At least see ¶[0036] - fragment shader, also known as a pixel shader, can calculate the color of individual fragments (or pixels). The input to this stage comes from the rasterizer, which fills in the polygons being sent through the graphics pipeline), and 
wherein the processor is further configured to: generate resource utilization statistics based on a compiled version of the API construct (At least see ¶[0048] - determined that the received API supports a programmable pipeline, the API selector 310 sends the programmable pipeline supporting API to the shader pipeline code generator 340); and 
generate a user interface (UI) to display the machine-level instructions and the resource utilization stati  stics (At least see ¶[0037] - fragment shader 130 performs processing such as texture calculation (i.e., computation, operation) or color toning. An output of the fragment shader 130 is sent to a frame buffer 140 so as to be processed for a display).  

Per claim 10: 
Woo discloses:
generating the UI to display a correlation between the machine-level instructions and shader source code (At least see ¶[0010] - converting an application programming interface (API) supporting a fixed pipeline into first microcodes recognizable by a shader supporting a programmable pipeline, and processing the microcodes to process 3D graphics).  

5 Per claim 12: 
Woo discloses:
generate the UI to allow a user to edit the specification of the pipeline state (At least see ¶[0057] - state unit 331 changes a state based on a user defined attribute with a finite state machine).  

Per claim 13: 
Woo discloses:
5convert the specification of the pipeline state from a first format to a second format different from the first format (At least see ¶[0070] - microcodes recognizable by the shader pipeline 360 may have a 64-bit format. The types of instructions associated with the microcodes may be divided).  

Per claim 14: 
Woo discloses:
create the API construct from the pipeline state in the seb  cond format and the one or 10more shader programs, and wherein the second format is a textual representation (At least see ¶[0071] FIG. 6 illustrates an example format of the 64-bit microcodes for the ordinary operation, and FIG. 7 illustrates an example format of the 64-bit microcode for the flow control; also see Table 1 with associated text).  

15 Per claim 15: 
Woo discloses:
A system (At least see ¶[0041] -apparatus and systems described in this specification are applicable to other graphics APIs supporting the fixed pipeline or programmable pipeline) comprising: 
a memory storing first program instructions of a meta-app and second program instructions of a driver component (At least see ¶[0045] -a memory 220, a graphics processor 230, and an interface unit 240. The respective elements of the computer device 200 may be connected via a system bus 290. The CPU 210 can run a software application. The memory 220 stores applications and data used by the CPU 220); and 
a processor configured to: 
receive one or more shader programs and a specification of a pipeline 20state (At least see ¶[0005] - graphics processor includes a shader pipeline in communication with the fixed pipeline code generator; also see ¶[0029] Several versions of the OpenGL ES specification are available. For example, OpenGL ES 1.0 is drawn up against the OpenGL 1.3 specification); 
execute the first program instructions to create an application programming interface (API) construct based on the one or more shader programs and the specification of the pipeline state (At least see ¶[0005] - graphics processor includes a fixed pipeline code generator to convert an application programming interface (API) supporting a fixed pipeline into first microcodes, and a shader pipeline code generator to convert an API supporting a programmable pipeline into second microcodes); and 
execute the second program instructions to compile the API construct to 25create machine-level instructions for generating pixels to be displayed (At least see ¶[0007] - shader pipeline may comprise a vertex shader and a fragment shader (pixel shader). The fixed pipeline code generator may comprise a state unit to parse an attribute of an object of the received input API and output state information based on the attribute [emphasis added]).

Per claim 16: 
Woo discloses:
machine-level instructions 15correspond to a graphics pipeline (At least see ¶[0036] - fragment shader, also known as a pixel shader, can calculate the color of individual fragments (or pixels). The input to this stage comes from the rasterizer, which fills in the polygons being sent through the graphics pipeline), and 
wherein the processor is further configured to: generate resource utilization statistics based on a compiled version of the API construct (At least see ¶[0048] - determined that the received API supports a programmable pipeline, the API selector 310 sends the programmable pipeline supporting API to the shader pipeline code generator 340); and 
generate a user interface (UI) to display the machine-level instructions and the resource utilization stati  stics (At least see ¶[0037] - fragment shader 130 performs processing such as texture calculation (i.e., computation, operation) or color toning. An output of the fragment shader 130 is sent to a frame buffer 140 so as to be processed for a display).  

Per claim 17: 
Woo discloses:
generate the UI to display a correlation between the machine-level instructions and shader source code (At least see ¶[0010] - converting an application programming interface (API) supporting a fixed pipeline into first microcodes recognizable by a shader supporting a programmable pipeline, and processing the microcodes to process 3D graphics).  

Per claim 19: 
Woo discloses:
generate the UI to allow a user to edit the specification of the pipeline state (At least see ¶[0057] - state unit 331 changes a state based on a user defined attribute with a finite state machine).  

Per claim 20: 
Woo discloses:
5convert the specification of the pipeline state from a first format to a second format different from the first format (At least see ¶[0070] - microcodes recognizable by the shader pipeline 360 may have a 64-bit format. The types of instructions associated with the microcodes may be divided).  

CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                           07/30/2022